                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

    RICHARD A. YANAGI,                                  Case No. 21-cv-00208-DKW-RT
    Chapter 7 Trustee of the Bankruptcy
    Estate of Tracie Iwalani Kahikina,                  Bankr. No. 12-00018
                                                        Adv. No. 20-90028
                Plaintiff,
                                                        ORDER ADOPTING
          vs.                                           RECOMMENDATION TO
                                                        WITHDRAW REFERENCE 1
    BANK OF AMERICA, N.A., et al.,

                Defendants.



         On May 11, 2021, Defendant Bank of America, N.A. (“BoA”) filed a self-

styled objection to “the Bankruptcy Court’s recommendation to deny [BoA’s]

motion to strike jury demand.” Dkt. No. 3 at 1-2. That, however,

mischaracterizes the record. The Bankruptcy Court made no such

“recommendation.” Instead, the Bankruptcy Court issued an order denying

BoA’s motion to strike jury demand, which means that BoA’s objection is an

appeal of an order of the Bankruptcy Court. BoA, however, has never sought

leave to file what would be an interlocutory appeal and, now, the time to do so has

expired. As a result, as more fully set forth below, BoA’s objection, Dkt. No. 3, is



1
 Pursuant to Local Rule 7.1(c), the Court finds this matter suitable for disposition without a
hearing.
OVERRULED, and the subsequent recommendation of the Bankruptcy Court to

withdraw the reference is ADOPTED.

                         RELEVANT LEGAL STANDARDS

       When objections to a recommendation of a bankruptcy court have been

timely filed, a district court must conduct a de novo review of the record to which

specific objection has been made. Fed.R.Bankr.P. 9033(d).

       Pursuant to Federal Rules of Bankruptcy Procedure 8002 and 8004, a party

has 14 days to file an appeal of an interlocutory order of a bankruptcy court.

Fed.R.Bankr.P. 8002(a)(1); Fed.R.Bankr.P. 8004(a)(1).

                                       DISCUSSION

       On April 26, 2021, the Bankruptcy Court entered an order denying BoA’s

motion to strike jury demand. Dkt. No. 1-1 at 4-18.2 A day later, on April 27, the

Bankruptcy Court entered a recommendation to withdraw the reference in order to

facilitate the scheduling of a jury trial before this Court. Id. at 1-3. The former is

potentially appealable as an interlocutory order. See In re Travers, 202 B.R. 624,

625 (9th Cir. B.A.P.) (“An interlocutory order is one which does not finally

determine a cause of action, but instead decides only an intervening matter.”);



2
 With respect to the record from the Bankruptcy Court (Dkt. No. 1-1), the Court cites the page
numbers in the top right-hand corner of the filing, i.e., “Page 4 of 92.”
                                                2
Fed.R.Bankr.P. 8004(a)(2) (providing that, when appealing an interlocutory order,

a party must file a motion for leave to appeal). The latter may be objected to as a

recommendation. Fed.R.Bankr.P. 9033(b).

       Here, in the instant so-called objection, BoA attempts to object to an

interlocutory order: the order denying its motion to strike. See Dkt. No. 3 at 1-2.

BoA attempts to do this by mischaracterizing the record. Specifically, BoA

objects to the Bankruptcy Court’s purported “recommendation to deny [BoA’s]

motion to strike jury demand.” Id. As stated, however, the Bankruptcy Court did

not recommend that the motion to strike be denied. The Bankruptcy Court denied

the motion−without any recommendation. The only recommendation before this

Court is the recommendation to withdraw the reference−something which BoA

does not address in its objection, specifically or otherwise.3

       This state of affairs places BoA’s “objection” on a straightforward path of

resolution. That “objection” can only be seen as an attempt to appeal the

Bankruptcy Court’s denial of BoA’s motion to strike jury demand. As such, it is

untimely because it was filed more than 14 days after the order denying the



3
 Instead, somewhat confusingly, BoA states in a footnote that, if this Court denies the motion to
strike jury demand, BoA “intends to promptly file a motion to withdraw the reference.” Dkt.
No. 3 at 5 n.2. Because BoA appears to be unaware of the record in this proceeding, the Court
notes that such a motion would be unnecessary, given that the Bankruptcy Court has already
done the deed.
                                                 3
motion. See Fed.R.Bankr.P. 8002(a)(1); Fed.R.Bankr.P. 8004(a)(1). To the

extent the “objection” is intended as an objection to the Bankruptcy Court’s

recommendation to withdraw the reference, because the objection raises no

specific objection to the recommendation, it is OVERRULED and the

recommendation is ADOPTED as set forth below.

       The reference of Adversary Proceeding No. 20-90028 is withdrawn solely to

schedule a jury trial before this Court. The parties may contact the assigned

Magistrate Judge for that purpose. For all other purposes, the above-mentioned

adversary proceeding shall remain referred to the Bankruptcy Court until ninety

(90) days prior to the scheduled trial date, which shall include, without limitation,

setting and adjusting deadlines for discovery, filing motions to join parties,

amending the complaint, compelling discovery, dispositive motion practice, and

settlement.

       IT IS SO ORDERED.

       Dated: June 23, 2021 at Honolulu, Hawai‘i.




Richard A. Yanagi vs. Bank of America, N.A., et al; Civil No. 21-00208 DKW-RT; ORDER
ADOPTING RECOMMENDATION TO WITHDRAW REFERENCE

                                                4
